DETAILED ACTION
	Applicant’s response, filed 18 May 2022 has been entered.
	Claim(s) 1-14, and 16-18 are currently pending.  
The objection(s) to claim(s) 1-14 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
	Rejection of claim(s) 1-18 under 35 U.S.C. §112(b) have been withdrawn in light of the claim amendments and argument(s) contained in Applicant’s response.
Rejection of claim(s) 13 under 35 U.S.C. §112(d) has been withdrawn in light of the argument(s) contained in Applicant’s response.
Rejection of claim(s) 16 under 35 U.S.C. §101 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1-9, 11, and 16-18 under 35 U.S.C. §102 has been withdrawn in light of the argument(s) contained in Applicant’s response.
Rejection of claim(s) 14 under 35 U.S.C. §103 has been withdrawn in light of argument(s) contained in Applicant’s response.
Allowable Subject Matter
Claims 1-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 contains claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “determining, by the control unit, a desired distribution indicative of gaps between two successive vehicles along the route, - selecting, by the control unit, at least two progress control value sets, each value set comprising a respective value of a progress control parameter for at least one of the vehicles, wherein each progress control parameter value influences the rate of progress of the respective vehicle, - determining, by the control unit, for each of the selected progress control value sets, a respective distribution of the vehicles, if the at least one of the vehicles is controlled based on the respective selected progress control value set, so that each progress control value set is correlated to a respective distribution of the vehicles, wherein at least one of the determined distributions is at a future point in time, - identifying, by the control unit, from the selected progress control value sets, the respective distribution which presents the smallest deviation from the desired distribution, and identifying the progress control value set for controlling the at least one of the vehicles, which corresponds to the identified distribution”. Claims 2-14, and 16-18 depend upon claim 1, incorporating all of the limitations thereof, and are therefore allowable under the same rationale. Sze et al. (US 2021/0158693) appears to be the closest prior art. 
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669